Citation Nr: 0429990	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  98-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for cervical dysplasia with 
a history of surgical removal of tissue and hysterectomy.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
January 1992 and from February 1994 to December 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for cervical 
dysplasia with a history of surgical removal of tissue and 
hysterectomy.  In July 2003, this case was remanded by the 
Board to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's prior remand, the Board notes that the Agency 
of Original Jurisdiction (AOJ) attempted to examine the 
veteran, and she did not report for the examination.  Also, 
it was noted that correspondence mailed to two addresses had 
been returned as undeliverable as addressed.  The Board 
determined that a medical examination was necessary and, if 
the veteran could not be located, a medical opinion should be 
obtained.  

Thereafter, the correspondence which had previously been sent 
by VA to the veteran and had been returned as undeliverable 
was resent.  Again, it was returned.  The AOJ was also unable 
to schedule the veteran for an examination for this reason.  
The veteran's representative had no current address for her.  
However, in the remand, the Board had provided that under 
those circumstances, a medical opinion was to be obtained.  
This was not done.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the RO is again requested to comply with the Board's 
remand directives in that a medical opinion, as indicated 
below, should be obtained.  

If, during the course of the appeal period, the veteran 
contacts VA with a current address, all prior correspondence 
should be issued to her.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting her 
position as to the issue on appeal, she must 
submit that evidence to the AOJ.  

2.  The veteran's claims file should be 
referred to a VA examiner.  The examiner 
should render an opinion with reasons as to 
whether it is as likely as not that the 
veteran's post-service surgical removal of 
tissue and hysterectomy was due to inservice 
disease.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


